Case 1:19-cv-00093-ER Document 36

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELLE EDWARDS,

Plaintiff,
-against-

THOMSON REUTERS (TAX & ACCOUNTING)
INC,,

Defendant.

Filed 05/05/20 Page 1 of 1

 

 

ifuSDC SDNY
DOCUMENT
ELECTRONICALLY FILED

 

DOC #: eT. ter
DATE FILED: pf d022

 

 

 

 

 

t= Tee

 

 

19 CIVIL 93 (ER)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated May 5, 2020, Defendant's motion to dismiss is

GRANTED and Edward's request for leave to amend is DENIED.

Dated: New York, New York

May 5, 2020

BY:

RUBY J. KRAJICK

 

Clerk of Court

XM ONGS

Deputy Clerk N
